Sandusky App. No. S-99-003. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 12 of the court of appeals’ Opinion and Judgment Entry journalized September 3,1999:
“[T]his court finds that our judgment in the instant appeal is in conflict with Amoco Oil Co. v. Petroleum Underground Storage Tank Compensation Release Bd. (June 30, 1999), Montgomery App. No. 17672, unreported [1999 WL 961243], on the issue of whether Ohio Adm.Code 3737-1-07(A)(1) is an invalid rule. Consequently, we hereby certify the record in this case to the Supreme Court of Ohio for review and final determination of the conflict presented pursuant to Section 3(B)(4), Article IV, Ohio Constitution, and App.R. 25.”
This cause is consolidated with 99-1481, infra.
F.E. Sweeney, J., dissents to the above.
Resnick, J., not participating.